Citation Nr: 0627622	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  99-02 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 2001, the veteran presented testimony at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing was prepared and associated with 
the claims folder.

In a June 2001 decision, the Board denied the veteran's claim 
of entitlement to service connection for residuals of a head 
injury.  The veteran subsequently appealed this issue to the 
U.S. Court of Appeals for Veterans Claims.  While that case 
was pending at the Court, the veteran's attorney filed a 
motion to vacate the Board's decision and to remand the claim 
for readjudication.  The VA General Counsel subsequently 
filed a motion for the Court to affirm the Board's decision.  
In a January 2003 Memorandum Decision, the Court granted the 
appellant's motion, vacated the Board's June 2001 decision, 
and remanded the claim to the Board for readjudication.  This 
case was subsequently returned to the Board for further 
appellate review, consistent with the decision and order of 
the Court.

Thereafter, in July 2003, the Board remanded the veteran's 
claim to the RO for the required additional evidentiary 
development.  All directed development has since been 
completed, and the veteran's claim is properly before the 
Board at this time.


FINDINGS OF FACT

1.  The service medical records are negative for evidence of 
a head injury during service.

2.  Residuals of a head injury were not shown until many 
years after service, and have not been shown by competent 
evidence to be related to service or to any occurrence or 
event therein.


CONCLUSION OF LAW

Current residuals of head injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

As noted, in Pelegrini, the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In the present case, 
this was not done.  The unfavorable RO decision which is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a September 2004 letter, the RO informed the veteran of 
its duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  As the Federal Circuit Court has stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, 444 
F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection is being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

Review of the veteran's service medical records reveals that 
they are negative for complaints, symptomatology, or findings 
of a head injury in service, to include upon service 
separation examination in February 1975.  Post-service 
records do reflect, however, that the veteran sustained a 
major closed head trauma in December 1988.  A private 
physician's statements in April 1989 and March 1990 reflect 
that this trauma resulted in left-side weakness and speech 
difficulties.

The Board notes that, when the veteran initially filed his 
claim for compensation or pension on VA Form 21-526, in March 
1990, he filed a claim for residuals of a closed head injury 
with loss of use of the left side, which he indicated had 
begun in December 1988.  He further indicated that he was 
claiming entitlement to non-service-connected disability 
pension.  The portions of the claim form prescribed for 
listing medical treatment for any injury or disease in 
service were crossed out.

Accompanying the veteran's claim for VA pension were copies 
of two statements from J.D.B., M.D., dated in April 1989 and 
March 1990.  Both were to the effect that the veteran had 
sustained major closed head trauma in December 1988, with 
resulting left-side weakness and speech difficulties, leaving 
him in a disabled condition.

When the veteran was examined in June 1990, left hemiparesis 
due to a cerebro-vascular accident (CVA) in 1988 was 
diagnosed.  A July 1990 computerized tomography (CT) scan 
showed previous left frontotemporo-partial craniotomy. 
Private records from 1991 reflect treatment for disabilities 
other than a head injury.  It was noted, however, that the 
veteran had suffered a "CVA" in December 1988.

Additional records include VA treatment records dated from 
1994 through 1998.  They reflect that the veteran was 
hospitalized in June 1994 and June 1995 for headaches and 
left-sided weakness.  It was noted that he had had a CVA 
which had resulted in left hemiparesis.  CT scan revealed 
mild to moderate atrophy.  He was hospitalized again in May 
1997 with complaints of hematuria and dysuria.  The final 
diagnoses included gross hematuria and urinary tract 
infection.  Records from 1998 show treatment for various 
complaints, to include hypoglycemia, arthritis, control of 
hypertension, and foot complaints.

Statements of record by the veteran attest to the fact that 
he fell down a flight of stairs in November 1968 at Fort 
Jackson, South Carolina, resulting in his being treated at 
the hospital.  He said he received several stitches in his 
head.  At a Travel Board hearing before the undersigned 
Member of the Board in April 2001, the veteran provided 
testimony in support of his claim.  Specifically, he again 
reported in-service treatment (1-3 stitches) for a head 
injury that occurred in 1968.  He said he was briefly 
unconscious.  After this injury, he experienced occasional 
headaches up until the time that he had his CVA in 1988.  He 
said that he had been told by his occupational therapist that 
his stroke was consistent with a head injury.  At the 
hearing, the veteran pointed out that he had two scars, one 
from receiving the stitches and one as a result of surgery in 
1988.  He testified that he had not had other head injuries 
since the fall in 1968.

The claims file includes a March 1999 RO request to the U.S. 
Army Hospital in Fort Jackson, South Carolina, for all 
records pertaining to the veteran from August 1968 to June 
1975.  The Army responded in April 1999 that they had no 
medical records at this facility for the veteran.

Numerous VA records dated from 2001 to 2006 have been 
associated with the claims file.  A January 2002 examination 
shows the veteran had a history of a CVA in 1988.  He was 
treated for various symptoms associated with his left sided 
weakness.  Otherwise, these VA records were duplicates or 
showed treatment for numerous unrelated disorders.  The 
veteran reported an injury to his head in service.

In March 2005, the RO again requested all service medical 
records concerning the veteran from the U.S. Army Hospital at 
Fort Jackson.

Also in March 2005, the RO contacted the National Personnel 
Records Center (NPRC) and requested any additional service 
medical records that existed from the veteran's period of 
service, to include any hospital records.

In a March 2005 status letter, the RO informed the veteran 
that while it had received the veteran's release for medical 
records from Baptist Hospital, a review of the claims folder 
shows they were already associated.  The veteran was also 
informed that his release for Nashville Health Care was not 
complete with a mailing address, so the RO was unable to make 
attempts to obtain these records.  The veteran did not submit 
a subsequent completed release.

In July 2005, the RO issued a second request for medical 
records regarding the veteran from the U.S. Army Hospital at 
Fort Jackson.

In August 2005, the Fort Jackson Army Hospital indicated that 
they were unable to locate any medical records at that 
facility for the veteran.

In a February 2006 response, the NPRC informed the RO that 
medical records from the veteran's period of service were 
previously mailed to the RO in 1998, and there were no other 
medical records on file.

III.  Legal Criteria

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(a) (2005).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within an applicable presumption period under 38 C.F.R. § 
3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however, remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

IV.  Analysis

Based on the evidence of record and the applicable laws and 
regulations set forth above, the Board finds that the 
veteran's post-service left hemiparesis due to a CVA was not 
due to any claimed in-service head injury.  It is significant 
to note that the available SMRs are negative for treatment of 
head trauma symptomatology.  Further, a private physician's 
statements in April 1989 and March 1990 allude to the fact 
that the veteran sustained closed head trauma in December 
1988 which precipitated the veteran's stroke.  While the 
veteran now maintains that he received a head injury in 1968, 
resulting in a few stitches, this is not supported by the 
evidence of record.  Moreover, the record reflects that the 
facility where the veteran claims to have been treated has 
indicated that they have no records pertaining to the 
veteran.  In addition, on remand, the RO again requested 
records from the veteran's claimed hospitalization in 
service.  The Army Hospital in Fort Jackson, South Carolina, 
again stated that it had no such records concerning the 
veteran.

Because the evidence fails to show a head injury during 
service, his subsequent manifestation of left hemiparesis due 
to CVA cannot be said to be service-connected.  None of the 
competent evidence on file establishes or suggests a 
relationship between any event in service and current 
symptomatology.  Instead, the evidence points to an 
intercurrent closed head injury in 1988.

It is unfortunate that military records documenting the 
veteran's claimed in-service head injury have not been found.  
However, in this case, VA made numerous attempts to secure 
these records, including March 2005 requests to the Fort 
Jackson Army Hospital and the NPRC.  Both requests resulted 
in negative responses.  However, in this case, even if 
records corroborating the veteran's description of a head 
injury in 1968, requiring stitches, were on file, they would 
not assist in filling the gap between the time of the claimed 
injury and the conclusion of the veteran's active service in 
1975, and the first medical evidence of post-service head-
injury residuals in 1988, after his major head injury at the 
latter time.

There is no reason to doubt the veteran's account, as to 
which he has testified under oath, of his having incurred a 
head injury in service.  In this regard, the Board does 
appreciate the veteran's forthright testimony at his hearing.  
Service connection, however, is a medical determination.  
Even assuming, for the sake of the present decision, that the 
veteran experienced a head injury in 1968 that resulted in 
stitches, he has failed to demonstrate continuity of symptoms 
sufficient to support a claim of entitlement to service 
connection for residuals of a head injury.  As previously 
noted, the in-service separation examination was negative, 
and he did not develop any symptoms, as identified by medical 
records, until 1988, at the earliest.  Thus, the approximate 
thirteen-year gap between separation from service and the CVA 
(and some 20 years since the described 1968 accident), with 
no medical evidence of symptoms indicative of a head injury, 
militates against a finding of the continuity of 
symptomatology required to support the claim for entitlement 
to service connection.  This is further supported by the 
record as evidenced by the private physician's statements 
that the veteran suffered a "major closed head trauma" 
injury in 1988.

The Board has also considered the veteran's statements that 
physicians told him that his stroke was consistent with head 
trauma.  The Board does not dispute this point, as far as it 
goes.  The evidence, however, indicates that this head trauma 
occurred in 1988, many years after service.

In addition, we note that a VA outpatient treatment record 
shows the veteran reported a head injury in service.  While 
this is noted on a medical document, there is no indication 
that the treating provider obtained this information from any 
source other than the veteran.  A mere transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).

Finally, the Board has also considered the veteran's personal 
opinion that his CVA with resulting left hemiparesis is due 
to claimed in-service head trauma.  Although his statements 
are probative of symptomatology, they are not competent or 
credible evidence of a diagnosis or medical causation of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  His assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
continuing findings indicative of residuals of head injury 
for approximately 20 years.  There is no indication that the 
appellant has the medical expertise to offer an opinion as to 
the existence of residuals of head injury, as well as to 
medical causation of any current disability.  Id.  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

In the absence of competent, credible evidence of in-service 
head injury, or in the alternative, continuity of relevant 
symptomatology since the claimed in-service head injury, 
service connection is not warranted for residuals of head 
injury.

We have considered whether the veteran is entitled to the 
benefit of the doubt.  As noted above, when there exists an 
approximate balance of positive and negative evidence 
regarding the merits of an issue, the benefit of the doubt 
shall be given to the claimant in resolving that issue.  In 
this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's post-service CVA with resulting left-sided 
weakness is of service origin.  Clearly, the preponderance of 
the evidence is against the claim.  Thus, the Board concludes 
that the veteran's claim for service connection for residuals 
of a head injury must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Service connection for residuals of a head injury is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


